PER CURIAM
Plaintiff appeals from the trial court’s dismissal of his petition for writ of mandamus. As part of its judgment, the court required plaintiff to pay filing fees of $167, which the trial court had initially deferred pursuant to ORS 21.605(1)(a). Plaintiff challenges both the dismissal and the imposition of filing fees. We reject without discussion plaintiffs arguments as to the merits of the dismissal. However, as defendant concedes, the judgment for filing fees was erroneous. See State ex rel Baker v. Cook, 171 Or App 719, 16 P3d 1184 (2000).
Judgment for filing fees of $167 reversed; otherwise affirmed.